185 Wis.2d 714 (1994)
519 N.W.2d 346
Mark L. HANSEN, Carol Hansen, Melissa Hansen, a minor, by her Guardian ad Litem, Thadd J. Llaurado, Aetna Casualty & Surety Company, Plaintiffs-Respondents,
v.
CROWN CONTROLS CORPORATION, a foreign corporation, and International Insurance Company, Defendants-Appellants.
No. 92-3214.
Supreme Court of Wisconsin.
Filed July 19, 1994.
*715 IT IS ORDERED that the petition for review is denied as it relates to the issue of whether the jury instructions and special verdict were based on the trial court's erroneous interpretation of the law relating to enhanced injury;
IT IS FURTHER ORDERED that the petition for review is granted as it relates to the issue of whether petitioners are entitled to a new trial because members of the jury allegedly looked up definitions of key terms to be applied in the jury's deliberations;
IT IS FURTHER ORDERED that the portion of the court of appeals' decision relating to the juror conduct issue is summarily vacated and the matter is remanded to that court for reconsideration of that issue in light of this court's decision in Messelt;
IT IS FURTHER ORDERED that $50 costs are awarded to petitioners.
   Marilyn L. Graves
   Clerk of Supreme Court